Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 1 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 2 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 3 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 4 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 5 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 6 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 7 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 8 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 9 of 12
Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 10 of 12
   Plain
           Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 11 of 12
1234
1-2
   Plain
           Case 3:20-cv-00133-JCH Document 101-5 Filed 05/27/20 Page 12 of 12
1234
1-3
